In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00057-CV
                                                ______________________________
 
 
 
                 IN THE INTEREST OF
A.P., G.P., AND L.P., CHILDREN
 
 
                                                                                                  

 
 
                                       On Appeal from the 336th
Judicial District Court
                                                             Fannin County, Texas
                                                       Trial Court
No. FA-10-39888
 
                                                   
                                               
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM OPINION
 
            Bonnie
Ruth Allen-Pieroni, the sole appellant in this case,
has filed a motion seeking to dismiss her appeal, stating that the trial court
has granted a new trial in this matter. 
Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, her
motion is granted.  Tex. R. App. P. 42.1.
            We
dismiss the appeal.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          November 1, 2011
Date
Decided:             November 2, 2011